DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 6 has been canceled.
	Claims 1-5 and 7-20 have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Coffin clearly discloses a temporary railing assembly (see Abstract).
Further, with regards to Claims 11 and 17 in particular, Applicant confirmed in the remarks that the claims are drawn to the subcombination of the post and the permanent stanchion is not positively claimed.  If the permanent stanchion is not an element of the post, details of the permanent stanchion cannot constitute a limitation of the post.  The post merely needs to be capable of such a function.


Claim Rejections - 35 USC § 112
Claims 11-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As advanced in the previous Office action, claim 1 sets forth a “post” that has an expressed intended use of “for temporary use with a permanent stanchion”.  Thus, claim 1 is drawn solely to the subcombination of the post and the permanent stanchion is not an element of the claim.  However, the claims then recite positive interaction with the permanent stanchion (Claim 11, Lines 3-6 and Claim 17, lines 24-29).  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed and that it merely needs to be capable of use with a permanent stanchion.  


Claim Rejections - 35 USC § 103
Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US Patent Application Publication 2012/0080655) in view of Buenemann (US Patent Application 2020/0270882).

As to Claims 1 and 7, Coffin discloses a temporary safety post (Abstract, Line 1) for temporary use with a permanent stanchion of a permanent railing system to temporarily support one or more temporary lateral guardrails, the temporary upright post comprising:
an upright structural element (114);
one or more rail supports (86/87) configured to hold the temporary lateral guardrails (74) to the upright structural element;
a mounting system (Fig 9) configured to mount the upright structural element to a permanent stanchion (124) of a permanent railing system with the temporary safety post in a mounted/use position, wherein the mounting system includes at least one opening (120) in the upright structural element and at least one linearly movable securement fastener (130) that is linearly extendable through the opening and linearly repositionable between a securing position and a disengaged position (Fig 9), and wherein in the disengaged position the securement fastener is free from contact with the permanent stanchion so that the upright structural element can be removed from the permanent stanchion,
wherein in use the temporary safety post is temporarily mountable to the permanent stanchion to support the temporary lateral guardrails for worker safety during construction before the permanent railing system is installed, and then the temporary lateral guardrails and the temporary safety post are selectively removeable and replaceable with the permanent railing system.

However, Coffin does not explicitly disclose wherein in the mounting position the securement fastener includes threads and the opening includes threads that mate with the fastener threads so that the securement fastener is linearly repositionable between the securing position in which it abuts the permanent stanchion to frictionally hold the upright structural element to the permanent stanchion and a disengaged position.  
Buenemann teaches a similar temporary safety post having an upright structural element (100; Fig 3) telescopically engaged to an inner post member and secured thereto via threaded bolt fasteners (330) threaded to the upright structural element which press against the inner post to fix the post members together at a desired position (Par. 0074-0075).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to replace the pin/cotter pin fastener of Coffin with the threaded bolt Buenemann such that the upright structural element can be mounted at any multiple heights relative to the inner post member in a frictional manner as is required by assembly.  
As to Claim 2, Coffin discloses the temporary safety post of Claim 1, wherein the mounting system includes a longitudinal bore (120) in a lower portion of the temporary safety post that removably receives the permanent stanchion (Fig 9).

As to Claim 3, Coffin discloses the temporary safety post of Claim 2, wherein the longitudinal bore of the temporary safety post removably receives the permanent stanchion with a slightly loose fit in a telescopic overlapping arrangement (Fig 9).

As to Claim 4, Coffin discloses the temporary safety post of Claim 2, wherein the upright structural element is tubular and the longitudinal bore of the mounting system extends end-to-end all the way through the tubular upright structural element (Fig 9).

As to Claim 5, Coffin discloses the temporary safety post of Claim 2, wherein the mounting system further includes a mechanical securement (130) that is repositionable between a securing position holding the upright structural element to the permanent stanchion in the mounting/use position and a disengaged position free from contact with the permanent stanchion so that the upright structural element can be removed from the permanent stanchion.

As to Claim 16, Coffin discloses a temporary railing system including the temporary safety post and the temporary lateral guardrails of Claim 1 (Fig 7).




Claims 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Buenemann as applied to Claims 1-5, 7-8, and 16 above, and further in view of Ellsworth (US Patent 6,540,196).

Coffin and Buenemann disclose the temporary safety post significantly as claimed, but does not disclose wherein the mounting system further includes at least one threaded opening in the upright structural element through which the threaded bolt extends; wherein the mounting system further includes a vertical series of openings in the temporary safety post, each configured to operably receive the fastener, wherein a user can select one of the openings to insert the fastener based on the permanent stanchion to be mounted to; and wherein the mounting system further includes multiple of the fasteners and at least two of the securement fasteners and at least two of the openings in the temporary safety post, with at least two of the openings formed in adjacent sides of the temporary safety post, and with the two securement fasteners receivable in the two openings of the adjacent sides so that the two mechanical securements are perpendicular in the securing position; further comprising a raised-position support assembly including a support bearing that is repositionable between a supporting position supporting the temporary safety post in an elevated position on the permanent stanchion and a disengaged position free from contact with the permanent stanchion so that the temporary safety post can be lowered to the mounting/use position, wherein in use the temporary safety post is repositionable to the supporting position for worker safety during construction without removing the temporary safety post from the permanent stanchion; wherein the support bearing includes at least one linearly movable fastener (47) that is linearly repositionable between the supporting and disengaged positions.
Ellsworth teaches a similar tubular post (16) to be fitted onto a base member (30), each having openings (32/34) on adjacent sides through which threaded fasteners extend (Fig 2) to couple the tube onto the post (Col 3, Line 15-31) and a support bearing (upper threaded member as shown in Fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the post of Coffin and Buenemann to have the multiple openings on adjacent sides and threaded fasteners and a support bearing extending therethrough to strengthen the coupling of the post to the base by multiple factors of safety. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Buenemann as applied to Claims 1-5, 7-8, and 16 above, and further in view of Wright et al (US Patent Application Publication 2007/0246299).

Coffin and Buenemann disclose the temporary safety post significantly as claimed, but does not disclose wherein the rail supports are loops that extend from the upright structural element and receive end portions of the temporary lateral guardrails in an overlapping arrangement, and wherein a bottom one of the rail supports holds a bottom one of the temporary lateral guardrails, a top one of the rail supports holds a top one of the temporary lateral guardrails, and an intermediate one of the rail supports holds an intermediate one of the temporary lateral guardrails.
Wright et al disclose a similar temporary safety post having looped rail supports (12) that extend from an upright structural element (2) and receive end portions of temporary lateral guardrails (34 or 36) in an overlapping arrangement, and wherein a bottom one of the rail supports holds a bottom one of the temporary lateral guardrails, a top one of the rail supports holds a top one of the temporary lateral guardrails, and an intermediate one of the rail supports holds an intermediate one of the temporary lateral guardrails (Fig 3) such that multiple rails can be inserted and contained within the rail supports and can be further secured by transverse fasteners.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rail holders of Coffin and Buenemann to be loops as taught by Wright et al to more securely hold the rails in place. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/7/2022